  Case 1:20-cv-21553-MGC Document 292 Entered on FLSD Docket 08/18/2020 Page 1 of 2


                                                                                                FILED BY                              D
      Honorable Judge M arcia G .Cooke                                                                                                .   C.
      W ilkie D.Ferguson Jr.United States CourtHouse
      400 N.M iam iAve.Room 11-2                                                                          AtJ6 18 2220
      Miam i,FI.33128                                                                                      to
                                                                                                          i'rnouolru
                                                                                                                   l,l7E J
                                                                                                                      u$,;
                                                                                                                                  .
                                                                                                                             ,.


      8/10/20

      DearJudge Cooke,
                          M y nam e is Valerie London,Iam the m otherofRodney
      London.Iam writing to letyou know Idesperately need m y son hom e.His father
      passed away in Januafy w hile he was detained,an Iam Ieftalone to take care of
      his young daughter while he is detained atGlades.Iam 77 years oId with my
      husband's passing this COV ID-19 pandem ic is m aking ithard.Icannotafford to
      getsick from his daughtergoing to schooland bringing som ething hom e School                        .

      here is scheduled to open atthe end ofAugust.I sufferfrom
      hypedension am ong otherthings,and Ihad a kidney transplantyears back.I
      cannotafford to getsick,ifIdo itw illbe a death sentence form e.Iam not
      physically able to do the things around the house and yard Iike Iuse to ,so lneed
      his help both physically and financially.YourHonorIpray you assistus in this
      matter,and afford m y son som e form ofreliefso he can help his fam ily.

                  Y ours Respectfully

                    Valerie London
                           vt




                                                      '

                                                                                                              .   .x,=
                                                           ..j%x..v
                                                          .(
                                                           )
                                                                     F. .
                                                                  w-..uCy'
                                                                                   u4QyAy'
                                                                                      o
                                                                                         a#r(- J4-
                                                                                                 , -..<               )j
                                                                                                                      j
                                                          .
                                                          .:2jv
                                                              .l   '.
                                                                    $+.v!c.
                                                                          d. Nw
                                                                              .
                                                                              mtzrk. yI
                                                                                      w@
                                                                                       wxk.
                                                                                          yr
                                                                                           .. .àt.a
                                                                                                  .>
                                                                                                   .z'n'-:-
                                                                                                          ve
                                                                                                           .'u'
                                                                                                          . ,.
                                                                                                              .? !
                                                                                                                 .
                                                          .'.
                                                          :
                                                          ' Z'.         w*K.
                                                                           '     r.'
                                                                                   hm m1ssJ:)       .w
                                                                                                         w .. .
                                                                                                         .       ,.
                                                                                                                 4
                                                                                                                 .
                                                                                                                        *.
                                                          .''-
                                                             <
                                                             .
                                                             ,
                                                             >
                                                             '*
                                                              N:)a
                                                                 <r-
                                                                   '
                                                                   -
                                                                   *F'
                                                                     ;k;
                                                                       ec
                                                                       wn@
                                                                         v.
                                                                          c
                                                                          -
                                                                          '   ,
                                                                              V..e
                                                                                 w
                                                                                 w.
                                                                                  .
                                                                                  2-
                                                                                  f rrlrr.. e.Pr
                                                                                            t;y.e
                                                                                                 '$(; .
                                                                                                      :Jua
                                                                                                       '
                                                                                                ';re.T..'
                                                                                                          j-;-
                                                                                                             r +
                                                                                                               -w'
                                                                                                             tx, w
                                                                                                                  1
                                                                                                                  us.. *(
                                                                                                                 zL.J.- j
                                                                    ''cT'a
                                                                    o    'eeu-*''rr.ujhfkz#lr
                                                                                            zr'a.t,-
                                                                                                   .,

:'                                                                              wIl4 w :ar)
                                                                                          '#!
                                                                                            ,-
                                                                                             :r
                                                                                              :..
 0c
   lu
pttos
     Js
      J-
       b
       av
        s
        al
         qo
          ,a
          ?g          -
                                                               8/I.
                                                                  J/AoM J+ $
c tassoôheokùec of O k/s,et.ol.bh
M e-acle ,e./, tC05e V D'' 1:2ô -CV- Z.15'
                                        -
                                         531
                       %
                       r. .j *
                       é     .. *kt 2* i,,
Case 1:20-cv-21553-MGCt
                      .N.à
                         ' gaa .
                               j,
                                t
                                l
                         Document a 292 Entered on FLSD Docket 08/18/2020 Page 2 of 2
                      ' j    4  .
                                                            &
                                                           N
                        E
                        '
                           U P .E H aRl,r                      c
                      $. ., .''
                      4#
                              $ lt
                                 . -.
                                         àA '. :.
                                         '
                                                               Q
                             .r,
                               '
                                         .
                                                 )
                       '
                      . .y
                            #J
                             .
                                        '    x
                                             o
                                             L.- , y
                                                           Z,
                                                                   -
                                                                                             (!
                                                                                              -)
                                 .
                                     trt
                                       î,#
                                         z '
                                           m s
                                             *' .1
                                                 .f
                                                  z
                                                  ','
                                                    .
                                                    >                             a =
                                     a<     <
                                                 : w' v-
                                                 l&             <'
                                                                 . k,u A û
                                                                -
                       7
                                 q
                                       g .
                                     > yj
                                         D #.
                                           N.
                                                    'n          >Y O
                                                                   U2
                            k%'11
                                 u'..
                            .;'4 '
                            tN.y v
                                 yr. ....;
                                              w4                O             ..   z <P
                            e#N V')
                            t1;*y.r- .Y
                                  k. rs?
                            h..A *ëj x
                                     -uk%.
                                     h
                                             .
                                             '
                                                               > <
                                                                 Cb-+=
                            %eyj
                            .
                            .)1
                                = i
                               1 :
                              .(
                                     -'
                                 #; h%N
                                        f.                       + U=3 :
                                                                       %; *f.
                             4*. . :!.. *:
                            W . - . :cw* -
                            *%:
                              X' l0
                                  .  '->:7
                            A w *uJ V î                         Oko ç     -
                                                                            S.               .
                            C. .J. *
                                   j .PNf' 1
                            j>'
                            .    xl:m).ej .J
                                     tj
                                      a. ak
                                          x
                                         xx
                                          w
                                     F'- ''
                                          1
                                                           t-'-
                                                              :ll
                                                               7 dù;kcnl-i
                                                                       .

                                     r* .C
                                     >.
                                     >.
                                      d 'r
                                                                              .    *          .-   C
                                     .        .e<                                      C ) k+-
                                     i
                                     f
                                     </
                                      X. '
                                     (.
                                      c1                        tQ                       '--
                                                                                   -.-----
                                                                                         .
                                                                                           '     lr:
                                                                                                   r';,
                                                                                                 z-....-
                                                                                                           (   . -
                                                                       1.-
                                                                         ,
                                                                         ;.!.
                                                                            -.1
                                                                           ,,-;-:7--g
                                                                            ...     ;;
                                                                                     kjj
                                                                                       iq
                                                                                        !r c f
                                                                   L SZ 'oa
                                                                   C         U             e
                                                     m
                                                                       .

                                                                   Q - -= C
                                                                                          y  '1'5r
                                                                                                 F*.
                                                                                                   m1-                .

                                                                                                 I*7
                                         *                         L5= --     c D-   <3          .e4
                                                     Q                                           (D
                                                                                                                     v:
                                         *
                                         D œ
                                           *
                                                           1                          =                              l
                                                                                                                     fD-
                                                                                                                     tîl

                                                     K                                                               (9




                              c
                              O u m-
                             rc c m
                             O c œ)
                             = X ey
                                 <)
                            œ E=
                            e,2 œ
                             -
                            c= -
                            '

                            A cœ o
                                 c
                             œ            =
                            > rM c
                             mC
                              *M 5
                            >mm
                                          %
                                          *
